DETAILED ACTION
The Amendment filed December 14th, 2020 have been entered and fully considered. Claims 1-4 and 10-25 remain pending in this application. Claims 1 and 20 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27th, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Valentino et al., (hereinafter ‘Valentino’, WO 9717033A2, see attached English translation) in view of Lawes at al., (hereinafter ‘Lawes’, U.S. PGPub. No. 2005/0137590) and Kappel et al., (hereinafter ‘Kappel’, U.S. PGPub. No. 2013/0197516).
Regarding independent claim 1, Valentino discloses a surgical device (device 1 in Fig. 1, also see Figs. 3-4a), comprising: a shaft (outer tube 1’); first and second end effectors extending distally from the shaft in spaced-apart relation relative to one another to define an area therebetween (as best illustrated in Fig. 4a, forceps 2, forceps jaw parts 2a, 2b), each of the first and second end effectors (forceps 2) including opposing portions movable relative to one another and configured to grasp tissue therebetween (forceps jaw parts 2a, 2b in Fi. 4; lines 53-56 “a forceps for bipolar coagulation of biological tissue with a forceps jaw part through which the current required for coagulation flows and which can be opened and closed by means of a proximally arranged handle”; see lines 166-172; see lines 189-193 for push rod 4 which opens and closes the forceps 2). Valentino further discloses a resection member (knife 7 as best illustrated in Fig. 3) which is displaceable in the direction of the longitudinal axis of the forceps and is provided between the juxtaposed forceps jaws (see claim 11; also see lines 108-111 and lines 189-197; i.e. the knife 7 is configured for positioning at least partially within the area defined between the first and second end effectors ‘forceps’ 2). The resection member (knife 7 as best illustrated in Fig. 3) is configured to resect tissue grasped between the first and second end effectors (see lines 108-111 and 117-127). 
Although Valentino discloses the resection member, Valentino is silent regarding the resection member configured to extend distally beyond the first and second end effectors, the resection member selectively energizable.
However, in the same field of endeavor, Lawes teaches a similar surgical instrument (Figs. 1A-1D and 5A-5C) including a resection member (knife 185 in Figs. 5A-5C) configured to extend distally beyond the jaw members (110, 120) and is selectively energizable in order to treat tissue ([0084]-[0085]). Lawes teaches “that once the knife 185 extends beyond the jaw members 110 and 120, a safety or switch deactivates energizing circuitry to the jaw members 110 and 120 and activates the energizing circuitry to the knife 185 such that activation of the switch 200 energizes the knife 185 and the jaw members remain neutral” ([0086]) thereby providing a knife that may be used in a monopolar fashion to treat tissue ([0086]). This configuration advantageously combines “the benefits of both monopolar and bipolar operation, thereby reducing the need for the surgeon to substitute instruments during surgical certain procedures” ([0010]) and further increasing efficiency and versatility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the surgical device as taught by Valentino to include a resection member configured to extend distally beyond the first and second end effectors and is selectively energizable as taught by Lawes in order to provide “the benefits of both monopolar and bipolar operation, thereby reducing the need for the surgeon to substitute instruments during surgical certain procedures” ([0010]) and further increasing efficiency and versatility.
Further, Valentino in view of Lawes are silent regarding at least one of the opposing portions including a pointed distal tip.
However, in the same field of endeavor, Kappel teaches a similar end effector (101 in Figs. 1A-1D) including two jaws or arms, an upper arm (104A) and a lower arm 1(04B), (hereafter, arms 104) pivotally connected to each other ([0023]). Kappel teaches that the distal end (106) of the upper arm (104A) may be varied in shapes and sizes including a spear headed tip (114 in Fig. 1B), which may be used in skewering obstructing or unwanted tissues. The sharp end may also be used to tear open tissues to reach otherwise inaccessible areas within the body. Further, the distal end (106) may also be shaped as a curved beak (115 in Fig. 1C; [0025]). Kappel teaches that these modified pointed distal tips can also be used in order to scrape plaque or debris adhered to the tissue and may also be used as a wedge to separate tissue layers or to single out vascular structures from a bundle ([0025]), thereby increasing versatility of 
Regarding claim 2, Valentino in view of Lawes and Kappel teach all of the limitations of the surgical device according to claim 1. Valentino further discloses wherein the resection member is selectively deployable from a retracted position (knife 7 as best illustrated in Fig. 3), wherein the resection member is disposed within the shaft (outer tube 1’ in Fig. 1, see Fig. 3 (not labeled)), to an extended position, wherein the resection member (knife 7) extends distally from the shaft (outer tube 1’) at least partially within the area defined between the first and second end effectors (see Fig. 3 for forceps 2, knife 7, knife push rod 9; also see lines 108-111, 117-121, 194-197).
Regarding claim 10, Valentino in view of Lawes and Kappel teach all of the limitations of the surgical device according to claim 1. Valentino further discloses wherein each of the first and second end effectors (forceps 2 in Fig. 4a) includes first and second jaw members movable relative to one another from a spaced-apart position to an approximated position to grasp tissue therebetween (forceps 2, forceps jaw parts 2a, 2b in Figs. 4a; lines 53-56 “a forceps for bipolar coagulation of biological tissue with a forceps jaw part through which the current required for coagulation flows and which can be opened and closed by means of a proximally arranged handle”; see lines 166-172; see lines 189-193 for push rod 4 which opens and closes the forceps 2).
Regarding claim 13, 
Regarding claim 14, Valentino in view of Lawes and Kappel teach all of the limitations of the surgical device according to claim 1. In view of the prior modification of Valentino in view of Lawes and Kappel, Lawes teaches wherein the resection member (knife 185 in Figs. 5A-5C) is adapted to connect to a source of laser energy (as broadly claimed, knife 185 is capable of being connected to a source of laser energy; A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim).
Regarding claim 15, Valentino in view of Lawes and Kappel teach all of the limitations of the surgical device according to claim 1. Valentino further discloses comprising a housing disposed at a proximal end portion of the shaft (see housing component and associated parts in Fig. 1 (not labeled) disposed at a proximal end of outer tube 1’ surrounding push rod 4), the housing including at least one actuator (push rod 4) configured to manipulate the first and second end effectors for grasping tissue therewith (forceps 2 in Figs. 1 and 3-4a, forceps jaw parts 2a, 2b in Figs. 4a; see lines 166-172; see lines 189-193 for push rod 4 which opens and closes the forceps 2).
Regarding claim 16, Valentino in view of Lawes and Kappel teach all of the limitations of the surgical device according to claim 1. Valentino further discloses wherein the housing (see housing component and associated parts as best illustrated in Fig. 1 (not labeled) disposed at a proximal end of outer tube 1’) further includes at least one second actuator configured to manipulate the resection member (slide 8, knife push rod 9 in Fig. 3; see lines 194-197). 
Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Valentino in view of Yoon (hereinafter 'Yoon', U.S. Pat. 5,893,863) and Kappel.
Regarding independent claim 1 and claim 2, Valentino discloses a surgical device (device 1 in Fig. 1, also see Figs. 3-4a), comprising: a shaft (outer tube 1’); first and second end effectors extending distally from the shaft in spaced-apart relation relative to one another to define an area therebetween (as best illustrated in Fig. 4a, forceps 2, forceps jaw parts 2a, 2b), each of the first and second end effectors 
Although Valentino discloses the resection member, Valentino is silent regarding the resection member configured to extend distally beyond the first and second end effectors, the resection member is selectively energizable (claim 1) and wherein the resection member is selectively deployable from a retracted position, wherein the resection member is disposed within the shaft, to an extended position, (claim 2). 
However, in the same field of endeavor, Yoon teaches a similar surgical device (Figs. 1 -2), comprising a shaft (outer tubular member 14), an end effector (jaws 18, 20) and a resection member (hook 206) configured for positioning at least partially within the area defined between the end effector (Figs. 8-10 and 12-17). The resection member is configured to extend distally beyond the first and second end effectors, is selectively energizable and is configured to resect tissue grasped between the end effector (col. 8, lines 44-46; hook 206 can also be configured for use a cautery; col. 2, lines 17-20, see cutting and dissecting). Further, Yoon teaches that the resection member (hook 206) is selectively deployable from a retracted position (Fig. 2), wherein the resection member (206) is disposed within the shaft (outer tubular 
Further, Valentino in view of Yoon are silent regarding at least one of the opposing portions including a pointed distal tip.
However, in the same field of endeavor, Kappel teaches a similar end effector (101 in Figs. 1A-1D) including two jaws or arms, an upper arm (104A) and a lower arm 1(04B), (hereafter, arms 104) pivotally connected to each other ([0023]). Kappel teaches that the distal end (106) of the upper arm (104A) may be varied in shapes and sizes including a spear headed tip (114 in Fig. 1B), which may be used in skewering obstructing or unwanted tissues. The sharp end may also be used to tear open tissues to reach otherwise inaccessible areas within the body. Further, the distal end (106) may also be shaped as a curved beak (115 in Fig. 1C; [0025]). Kappel teaches that these modified pointed distal tips can also be used in order to scrape plaque or debris adhered to the tissue and may also be used as a wedge to separate tissue layers or to single out vascular structures from a bundle ([0025]), thereby increasing versatility of the device and increasing efficiency. Therefore, it would have been obvious to one of ordinary skill in the .
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Valentino in view of Yoon and Kappel as applied to claims 1-2 above, and further in view of James (hereinafter ‘James’, U.S. PGPub. No. 2006/0025780).
Regarding claim 3 and 4, Valentino in view of Yoon and Kappel teach all of the limitations of the surgical device according to claim 2, but are silent regarding wherein, in the retracted position, the resection member is disposed in a collapsed condition and wherein, in the extended position, the resection member is disposed in an expanded condition and wherein, in the extended position, the resection member defines a height greater than heights of the first and second end effectors.
However, in the same field of endeavor, James teaches a similar surgical device (Figs. 1 -7) comprising an end effector (biopsy forceps 18) and a snare wire loop (20). The resection member (snare wire loop 20) is moveable between a retracted position (Fig. 1) wherein the resection member (20) is disposed in a collapsed condition and an the extended position (Fig. 2) wherein the resection member (20) is disposed in an expanded condition (Fig. 2). In the extended position, the resection member (20) defines a height greater than the height of the end effector (biopsy forceps 18; as best illustrated in Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the resection member as taught by Valentino in view of and Kappel to provide a resection member according to claims 3 and 4 as taught by James. This modification would have merely comprised a simple substitution of one well known resection member configuration for another in order to produce a predictable result, MPEP 2143 (I)(B). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Valentino in view of Lawes and Kappel, as applied to claims 1-2, 10, and 13-16 above and further in view of  Dumbauld (hereinafter ‘Dumbauld’, U.S. PGPub. No. 2006/0052777) and Blakeney et al., (hereinafter ‘Blakeney’, U.S. PGPub. No. 2008/0255589). 
Regarding claim 11, Valentino in view of Lawes and Kappel teach all of the limitations of the surgical device according to claim 10. Although Valentino discloses a shaft (outer tube 1’), first and second end effectors extending distally from the shaft in spaced-apart relation relative to one another to define an area therebetween (as best illustrated in Fig. 4a, forceps 2, forceps jaw parts 2a, 2b), and a push rod (4) which open and closes the first and second end effectors (see lines 166-172; see lines 189-193 for push rod 4 which opens and closes the forceps 2; see rejection above).
Valentino in view of Lawes and Kappel are silent regarding comprising first and second closure tubes disposed about the first and second end effectors, respectively, the first and second closure tubes movable relative to the first and second end effectors, respectively, to move the first and second jaw members thereof from the spaced-apart position to the approximated position.
However, in the same field of endeavor, Dumbauld teaches a similar surgical device (instrument 10 in Fig. 1 A) comprising an end effector assembly (100) including first and second jaw members (110, 120) which are operatively associated with the distal end (12b) of the elongated shaft (12). The device further includes a moveable handle (26) that is selectively moveable from a first position relative to a fixed handle (28) to a second position in closer proximity to the second handle (28), wherein movement of the handle assembly allows for the progressive closure of the end effector assembly (100) ([0034] -[0035]). In this embodiment, movement of handle (26) causes the distal advancement of the closure tube (12) further causing closure of the jaw members (110, 120 in Figs. 1B-1C) ([0036]). In the advanced position, this configuration maintains pressure between the jaw members (110,120) until the handle (26) is reactuated to open the jaw members (110 120) relative to one another ([0036]). The use of a closure tube provides for “the necessary closure forces to seal vessels and other vascular tissue and, when activated, effectively and consistently seals and separates the vessel or the tissue along the seal” ([0020]), thereby increasing reproducibility of treatment and efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the surgical device as 
Further, Blakeney teaches it is well known in the art to provide both independent and simultaneous actuation to multiple elements (Figs. 5A-9C) of a surgical device in order to increase versatility (device 10 in Figs. 1-3). Specifically, Blakeney teaches independent activation of each end effector of the surgical device (first clipping device 20 in Fig. 6A, second clipping device in Fig. 6B both including opposing first and second sealing members 34 and 36) and simultaneous activation of the end effectors (first and second clipping devices 20, 22 in Fig. 6C; see [0048], for open and closing of sealing members, [0072]-[0076]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the device as taught by Valentino in view of Lawes and further in view of Kappel and Dumbauld to include first and second closure tubes disposed about the first and second end effectors, respectively, the first and second closure tubes movable relative to the first and second end effectors, respectively, to move the first and second jaw members thereof from the spaced-apart position to the approximated position in order to provide the option for independent or simultaneous actuation of the end effectors. This is especially true since Blakeney teaches it is well known in the art to provide the option for independent or simultaneous actuation to multiple components of a surgical device, thereby increasing control and versatility of the device. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Valentino in view of Lawes and Kappel as applied to claims 1-2, 10, and 13-16 above, and further in view of Blocher et al., (hereinafter ‘Blocher’, U.S. Pat. 6,520,960).
Regarding claim 12, Valentino in view of Lawes and Kappel teach all of the limitations of the surgical device according to claim 10, but are silent regarding wherein the first and second jaw members 
However, in the same field of endeavor, Blocher teaches a similar surgical device including first and second end effectors (working elements 14 and 16 in Fig. 1) comprising first and second jaw members (first jaw part 18, 22 second jaw part 20, 24), respectively. The first and second jaw members of each of the first and second end effectors are coupled to one another via a cam- slot mechanism (Fig. 2 illustrates first jaw part 18 and second jaw part 20 coupled at pivot axis 26 and first jaw part 22 and second jaw part 24 coupled at pivot axis 28 with cam-slot mechanisms) wherein the first and second drive rods (push and pull rods, right rod 38 in Fig. 1, second rod not shown) are operably coupled to the first and second end effectors (col. 7, lines 1-13), respectively. The first and second drive rods (push and pull rods, right rod 38) are movable relative to the first and second end effectors (14, 16), respectively, to move the first and second jaw members (18, 20, 22, 24) thereof from the spaced-apart position to the approximated position (col. 7, lines 1-20). This configuration is utilized in order to provide synchronous opening and closing of the end effector jaws (col. 7, lines 9-13) and to provide a path for electricity to travel to the end effectors for desired tissue coagulation (col. 7, lines 30-39), thereby increasing control over the end effectors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Valentino in view of Lawes and Kappel to include cam-slot mechanisms and first and second drive rods as taught by Blocher in order to provide synchronous opening and closing of the end effector jaws (col. 7, lines 9-13) and a path for electricity to travel to the end effectors for desired tissue coagulation (col. 7, lines 30-39), thereby increasing control over the end effectors.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Valentino in view of Lawes and Kappel as applied to claims 1-2, 10, and 13-16 above, and further in view of Horner (hereinafter ‘Horner’, U.S. PGPub. No. 2015/0327913).
Regarding claim 17, Valentino in view of Lawes and Kappel teach all of the limitations of the surgical device according to claim 15. Although Lawes teaches an activation button configured to selectively energize the resection member ([0086], “stop 119 may act as a safety switch such that upon being forced by the knife 185 out of or away from the knife channel 115, the stop 119 deactivates circuitry to the jaw members 110 and 120 and activates circuitry to the monopolar knife 185 and the return electrode 550”), Valentino in view of Lawes and Kappel are silent regarding wherein the housing further includes an activation button.
However, in the same field of endeavor, Horner teaches a similar surgical device (Figs. 3-5) including an end effector assembly (150), a resection member (monopolar element 151) and a housing (20). The housing (20) further includes an activation button (switch 157) configured to selectively energize the resection member (monopolar element 151). An actuating sleeve (155) cover the activation button (157) in order to prevent premature electrical activation of the resection member (151) ([0048]), thereby increasing control over tissue treatment and ablation ([0055]-[0056]). Further, it is well known in the art (as can be seen in Horner) to include an activation button (157) within the housing (20) in order to provide electrosurgical energy to a targeted tissue ([0055]-[0056]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the device as taught by Valentino in view of Lawes and Kappel to include wherein the housing includes an activation button as taught by Horner in order to provide electrosurgical energy to a targeted tissue, thereby increasing control over tissue treatment and ablation ([0055]-[0056]).
Regarding claims 18 and 19, Valentino in view of Lawes and Kappel teach all of the limitations of the surgical device according to claim 1, but fail to explicitly disclose further comprising a robotic arm disposed at a proximal end portion of the shaft, the robotic arm including at least one actuator configured 
However, in the same field of endeavor, Horner teaches a similar surgical device (forceps 10 in Figs. 3-5) including an end effector assembly (150) disposed at a distal end (14) of a shaft (12), a resection member (monopolar element 151) and a housing (20). Horner teaches that the surgical device may be configured to work with robotic surgical systems, such as in Telesurgery, wherein such systems employ various robotic elements to assist the surgeon in the operating room and allow remote operation of surgical implementation ([0058]). The robotic surgical system may be configured “with one or more of the instruments disclosed herein while another surgeon (or group of surgeons) remotely controls the instruments via the robotic surgical system” ([0059]) and “the robotic arms of the surgical system are typically coupled to a pair of master handles by a controller. The handles can be moved by the surgeon to produce a corresponding movement of the working ends of the herein described forceps (e.g., end effectors, suction systems, knifes, etc.) which may complement the use of one or more of the embodiments described herein” ([0060]). Further, the master handles may be configured to either operate an actuating sleeve (155 in Figs. 3-5) in order to deploy the resection member (monopolar element 151) from the end effector (150) or alternatively, actuating sleeve (155) may be actuated via one or more electro-mechanical motors between the first and second positions ([0062]). This configuration allows for a surgeon to “perform multiple operations in multiple locations without leaving his/her remote console which can be both economically advantageous and a benefit to the patient or a series of patients” ([0059]), thereby increasing efficiency and patient safety while reducing costs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the surgical device as taught by Valentino in view of Lawes and Kappel to include a robotic arm disposed at a proximal end portion of the shaft, the robotic arm including at least one actuator configured to manipulate the first and second end effectors for grasping tissue therewith and at least one second actuator configured to manipulate the resection member as taught by Horner. Doing so provides for an advantageous telesurgical system that allows for a surgeon to “perform multiple operations in multiple locations without .
Claim 20- 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Valentino in view of Dumbauld and further in view of Blakeney and further in view of Lawes and Kappel.
Regarding independent claim 20, Valentino discloses a surgical device (device 1 in Fig. 1, also see Figs. 3-4a), comprising: a shaft (outer tube 1’) defining a lumen therein; a first end effector including a first jaw member and a second jaw member (as best illustrated in Fig. 4a, forceps 2, forceps jaw parts 2a, 2b) extending distally from the shaft (outer tube 1’); a second end effector including a third jaw member and a fourth jaw member (as best illustrated in Fig. 4a, forceps 2, forceps jaw parts 2a, 2b) extending distally from the shaft (outer tube 1’). Valentino further discloses a resection member (knife 7 as best illustrated in Fig. 3) configured for positioning at least partially within a volume defined between the first and second end effectors (see claim 11; also see lines 108-111 and lines 189-197; i.e. the knife 7 is configured for positioning at least partially within the area defined between the first and second end effectors ‘forceps’ 2), the resection member configured to resect tissue grasped between the first and second end effectors (see lines 108-111 and 117-127). 
Valentino is silent regarding a first closure tube extending within the lumen of the shaft; a second closure tube extending within the lumen of the shaft; a first end effector including a first jaw member and a second jaw member extending within the first closure tube, wherein distally advancing the first closure tube about the first end effector actuates the first and second jaw members from a spaced-apart configuration to a clamping configuration; a second end effector including a third jaw member and a fourth jaw member extending within the second closure tube, wherein distally advancing the second closure tube about the second end effector actuates the third and fourth jaw members from a spaced- apart configuration to a clamping configuration.
However, in the same field of endeavor, Dumbauld teaches a similar surgical device (instrument 10 in Fig. 1 A) comprising an end effector assembly (100) including first and second jaw members (110, 
Further, Blakeney teaches it is well known in the art to provide both independent and simultaneous actuation to multiple elements (Figs. 5A-9C) of a surgical device in order to increase versatility (device 10 in Figs. 1-3). Specifically, Blakeney teaches independent activation of each end effector of the surgical device (first clipping device 20 in Fig. 6A, second clipping device in Fig. 6B both including opposing first and second sealing members 34 and 36) and simultaneous activation of the end effectors (first and second clipping devices 20, 22 in Fig. 6C; see [0048], for open and closing of sealing members, [0072]-[0076]). Therefore, it would have been obvious to one of ordinary skill in the art before 
In regards to the limitations regarding the resection member, although Valentino discloses the resection member, Valentino in view of Dumbauld and Blakeney are silent regarding the resection member is selectively energizable.
However, in the same field of endeavor, Lawes teaches a similar surgical instrument (Figs. 1A-1D and 5A-5C) including a resection member (knife 185 in Figs. 5A-5C) configured to extend distally beyond the jaw members (110, 120) and is selectively energizable in order to treat tissue ([0084]-[0085]). Lawes teaches “that once the knife 185 extends beyond the jaw members 110 and 120, a safety or switch deactivates energizing circuitry to the jaw members 110 and 120 and activates the energizing circuitry to the knife 185 such that activation of the switch 200 energizes the knife 185 and the jaw members remain neutral” ([0086]) thereby providing a knife that may be used in a monopolar fashion to treat tissue ([0086]). This configuration advantageously combines “the benefits of both monopolar and bipolar operation, thereby reducing the need for the surgeon to substitute instruments during surgical certain procedures” ([0010]) and further increasing efficiency and versatility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the resection member as taught by Valentino in view of Dumbauld and Blakeney to be selectively energizable as taught by Lawes in order to provide “the benefits of both monopolar and bipolar operation, thereby reducing the need for the surgeon to substitute instruments during surgical certain procedures” ([0010]) and further increasing efficiency and versatility.
Lastly, Valentino in view of Dumbauld and further in view of Blakeney and Lawes are silent regarding the first jaw member or the second jaw member including a pointed distal tip and the third jaw member or the fourth jaw member including a pointed distal tip.
However, in the same field of endeavor, Kappel teaches a similar end effector (101 in Figs. 1A-1D) including two jaws or arms, an upper arm (104A) and a lower arm 1(04B), (hereafter, arms 104) pivotally connected to each other ([0023]). Kappel teaches that the distal end (106) of the upper arm (104A) may be varied in shapes and sizes including a spear headed tip (114 in Fig. 1B), which may be used in skewering obstructing or unwanted tissues. The sharp end may also be used to tear open tissues to reach otherwise inaccessible areas within the body. Further, the distal end (106) may also be shaped as a curved beak (115 in Fig. 1C; [0025]). Kappel teaches that these modified pointed distal tips can also be used in order to scrape plaque or debris adhered to the tissue and may also be used as a wedge to separate tissue layers or to single out vascular structures from a bundle ([0025]), thereby increasing versatility of the device and increasing efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the jaw members as taught by Valentino in view of Dumbauld and further in view of Blakeney and Lawes to include a pointed distal tip as taught by Kappel in order to skewer obstructing or unwanted tissues, tear open tissues to reach otherwise inaccessible areas within the body, scrape plaque or debris adhered to the tissue and to separate tissue layers or to single out vascular structures from a bundle ([0025]), thereby increasing versatility of the device and increasing efficiency.
Regarding claim 21, Valentino in view of Dumbauld and further in view of Blakeney and further in view of Lawes and Kappel teach all of the limitations of the device according to claim 20. Valentino further discloses wherein the resection member is selectively deployable from a retracted position (knife 7 as best illustrated in Fig. 3), wherein the resection member is disposed within the shaft (outer tube 1’ in Fig. 1, see Fig. 3 (not labeled)), to an extended position, wherein the resection member (knife 7) extends distally from the shaft (outer tube 1’) at least partially within the volume defined between the first and 
Regarding claim 24, Valentino in view of Dumbauld and further in view of Blakeney and further in view of Lawes and Kappel teach all of the limitations of the device according to claim 20. In view of the prior modification of Valentino in view of Dumbauld and further in view of Blakeney and further in view of Lawes and Kappel, Lawes teaches wherein the resection member is adapted to connect to a source of electrosurgical energy (see [0084]-[0086], for monopolar knife 185 in Figs. 5A-5C; also see generator 300 in Fig. 1A). 
Regarding claim 25, Valentino in view of Dumbauld and further in view of Blakeney and further in view of Lawes and Kappel teach all of the limitations of the device according to claim 20. In view of the prior modification of Valentino in view of Dumbauld and further in view of Blakeney and further in view of Lawes and Kappel, Lawes teaches wherein the resection member (knife 185 in Figs. 5A-5C) is adapted to connect to a source of laser energy (as broadly claimed, knife 185 is capable of being connected to a source of laser energy; A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then in meets the claim).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Valentino in view of Dumbauld and further in view of Blakeney and further in view of Lawes and Kappel as applied to claims 20-21 and 24-25 above, and further in view of James.
Regarding claims 22 and 23, 
However, in the same field of endeavor, James teaches a similar surgical device (Figs. 1 -7) comprising an end effector (biopsy forceps 18) and a snare wire loop (20). The resection member (snare wire loop 20) is moveable between a retracted position (Fig. 1) wherein the resection member (20) is disposed in a collapsed condition and an the extended position (Fig. 2) wherein the resection member (20) is disposed in an expanded condition (Fig. 2). In the extended position, the resection member (20) defines a height greater than the height of the end effector (biopsy forceps 18; as best illustrated in Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the resection member as taught by Valentino in view of Dumbauld and further in view of Blakeney and further in view of Lawes and Kappel to provide a resection member according to claims 22 and 23 as taught by James. This modification would have merely comprised a simple substitution of one well known resection member configuration for another in order to produce a predictable result, MPEP 2143 (I)(B). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 10-25 have been considered but are moot because the amendment have necessitated a new grounds of rejection. 
It is the Examiner’s position that Valentino et al., (hereinafter ‘Valentino’, WO 9717033A2, see attached English translation) in view of Lawes at al., (hereinafter ‘Lawes’, U.S. PGPub. No. 2005/0137590) and Kappel et al., (hereinafter ‘Kappel’, U.S. PGPub. No. 2013/0197516) teach each and every limitation of the device according to claim 1. Further, Valentino in view of Yoon (hereinafter 'Yoon', U.S. Pat. 5,893,863) and Kappel also teach each and every limitation of the device according to claim 1. 
Further, regarding independent claim 20, it is the Examiner’s position that Valentino in view of Dumbauld (hereinafter ‘Dumbauld’, U.S. PGPub. No. 2006/0052777) and further in view of Blakeney et al., (hereinafter ‘Blakeney’, U.S. PGPub. No. 2008/0255589) and further in view of Lawes and Kappel teach each and every limitation of the device according to claim 20.
See rejection above for further clarification. No further arguments have been set forth regarding the dependent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794